Name: Commission Regulation (EEC) No 2691/85 of 25 September 1985 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/ 14 Official Journal of the European Communities 26 . 9 . 85 COMMISSION REGULATION (EEC) No 2691 /85 of 25 September 1985 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No l976/85 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2468/85 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2468/85 HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 58,199 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 26 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 186, 19 . 7. 1985, p. 1 . (3) OJ No L 234, 31 . 8 . 1985, p. 40 .